Order entered March 20, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-19-00272-CR
                                           No. 05-19-00273-CR

                                HOWARD HOLLAND, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 422nd Judicial District Court
                                   Kaufman County, Texas
                        Trial Court Cause Nos. 31608-422 & 31609-422

                                               ORDER
       Before the Court is appellant’s March 18, 2019 pro se “motion to plead single copy” in

which appellant requests permission to file only the original of his pro se brief. Appellant has

tendered his brief with the motion.

       We GRANT appellant’s motion and ORDER appellant’s brief received on March 18,

2019 filed as of the date of this order.


                                                          /s/   ROBERT D. BURNS, III
                                                                CHIEF JUSTICE